Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 1 of 27 PageID#
                                   10857


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                      )
  GOLDEN BETHUNE-HILL, et al.,        )
                                      )
             Plaintiffs,              )
                                      )
        v.                            )
                                      ) Civil Action No. 3:14-cv-852
  VIRGINIA STATE BOARD OF             )
  ELECTIONS, et al.,                  )
                                      )
             Defendants,              )
                                      )
                                      )


    SUPPLEMENTAL BRIEF OF THE VIRGINIA STATE CONFERENCE OF NAACP
        BRANCHES IN RESPONSE TO THE SPECIAL MASTER’S PROPOSED
    LEGISLATIVE REDISTRICTING PLAN AND FIRST AND SECOND ADDENDUMS
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 2 of 27 PageID#
                                   10858


                                         INTRODUCTION

         The Virginia State Conference of NAACP Branches (“the Virginia NAACP”), pursuant

  to the Court’s Order of December 18, 2018 (ECF No. 330), respectfully submits this

  supplemental briefing in response to the Report of the Special Master and the First and Second

  Addendums (ECF Nos. 323, 324, & 330) (the “Grofman Plan”). This supplemental response is

  intended to offer additional analysis and data in support of the concerns and objections

  articulated in the Virginia NAACP’s Response to the Special Master Report (ECF No. 329)

  (“Response Br.”) regarding the Grofman Plan and addresses some of the points made by the

  Special Master in response to the Virginia NAACP’s critique.

         As previously argued, the Virginia NAACP believes that the Grofman Plan, through its

  weighting of certain remedial redistricting criteria—specifically, its strict adherence to a “narrow

  tailoring” principal, which is, at its core, a commitment to making only minimum changes to a

  broadly unconstitutional redistricting plan—failed to fully correct the identified constitutional

  flaws in the 2011 Enacted Plan. See generally Response Br. 1-4. While much of the Virginia

  NAACP’s initial response to the Grofman Plan sought to highlight this failure by scrutinizing the

  unsatisfactory way in which the Grofman Plan unpacked black voters and the relatively small

  increases and decreases of BVAP in the challenged and surrounding districts, there are additional

  bases in the record for concluding that the Grofman Plan fails to fully remedy the

  unconstitutional use of race that occurred in the drawing of the affected districts in 2011. Those

  factors, such as racial demographic data and the race of individuals added to or subtracted from

  the benchmark unconstitutional district, the geographic compactness of the district and whether it

  has an odd shape, and whether the district’s core is maintained, tell the same story: that the

  Grofman Plan simply retains too many of the characteristics of the districts declared by this



                                                   1
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 3 of 27 PageID#
                                   10859


  Court to be unconstitutional to be accepted as a fully remedy for those numerous findings of

  unconstitutionality.

         Thus, for illustrative purposes, this supplemental brief is limited to analysis of the

  changes made to the unconstitutional districts (and those surrounding them) within the Richmond

  Module (Grofman Plan 69-75) to highlight the evidence in the record supporting the persistence

  of the racial gerrymander in the Grofman Plan.

                                             ARGUMENT

         I.      The Court Must Ensure that it Adopts A Remedial Plan that Fully Remedies
                 the Constitutional Violations Suffered by Plaintiffs.

         As an initial matter, it is important to stress that this Court has both the authority and the

  responsibility to ensure that the redistricting plan it adopts is in fact a true and legal remedy. See

  Chapman v. Meier, 420 U.S. 1 (1975) (reversing the lower court’s approval of remedial

  legislative districts that violated the one-person, one-vote requirement). Indeed, “while a court

  must not overreach when fashioning a remedy of its own, it must determine whether the

  legislative remedy enacted at its behest is in fact a lawful substitute for the original

  unconstitutional plan.” Harris v. McCrory, No. 13-cv-949, 2016 U.S. Dist. LEXIS 71853, at *5

  (M.D.N.C. June 2, 2016). See also, Wilson v. Jones, 130 F. Supp. 2d 1315, 1322 (S.D. Ala.

  2000), aff’d sub nom. Wilson v. Minor, 220 F. 3d 1297 (11th Cir. 2000) (“When … the

  districting plan is offered as a replacement for one invalidated by the court and will be

  implemented solely by virtue of the court’s power, the court has an independent duty to assess its

  constitutionality and cannot ignore substantial evidence of improper racial motivation.”). 1


  1
    Of course, the Virginia NAACP is not alleging that Dr. Grofman had any improper racial
  motivation. But as found by this Court, the Virginia General Assembly did have such improper
  motivation when it enacted certain districts in the House of Delegates plan in 2011. And by
  failing to substantially modify those unconstitutionally motivated districts, Dr. Grofman may be
  inadvertently perpetuating the legislature’s 2011 improper racial motivation.
                                                    2
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 4 of 27 PageID#
                                   10860


         It is widely understood that a remedial plan which itself fails constitutional muster is

  afforded no deference. See, e.g., White v. Weizer, 412 U.S. 783, 797 (1973) (reviewing court

  “should defer to state policy in fashioning relief only where that policy is consistent with

  constitutional norms”). Courts have appropriately refused to implement legislative remedies that

  are themselves unlawful or fail to remedy the original violation. See, e.g., Harvell v. Blytheville

  Sch. Dist. No. 5, 126 F.3d 1038, 1040 (8th Cir. 1997) (affirming district court’s rejection of

  school board’s remedial plan because the plan did not completely remedy the violation);

  Buchanan v. City of Jackson, 683 F. Supp. 1537, 1541 (W.D. Tenn. 1988) (rejecting

  commissioners’ remedial plan).

         II.     The Richmond Area (Referred to as the Richmond Module by Grofman)
                 Retains a Significant Number of Features of the Unconstitutional Racial
                 Gerrymanders.

         Throughout his modifications to the unconstitutional districts in the Richmond, a pattern

  emerges in Dr. Grofman’s attempts to remedy the districts—he shifts populations between the

  packed, racially gerrymandered districts and tries to minimize the number of adjacent, majority-

  white or bleached districts. This approach, while undoubtedly well-intentioned, critically misses

  the remedial steps that are necessary to restore black voters to the position they would have been

  in but for the unconstitutional segregation of them into as few districts as possible.

         Focusing on how the Special Master approached the remedial process in Richmond, he

  offered two plans—Richmond 1A and 1B. As the Special Master explained, the two remedial

  variants “do not differ in the shape of any of the unconstitutional districts (69, 70[,] 71, and 74).”

  Grofman Report 68. Rather, the only difference between the two plans is “in the shapes of

  districts 72 and 73,” which are adjacent, majority-white districts. Id. Richmond 1A preserves

  the basic structure of District 72 and 73: District 73 is identical to the benchmark plan, and

  District 72 is near-identical, but for minor adjustments with the border with District 74. By
                                                    3
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 5 of 27 PageID#
                                   10861


  contrast, Richmond 1B redraws District 72 and 73 nearly anew, but does so with minimal impact

  on the neighboring unconstitutional districts. Both plans leave unchanged Districts 27 and 68,

  which are each adjacent to two unconstitutional districts (69 & 70 and 69 & 71 respectively).

  Additionally no changes are made to the districts to the north, west and east of this 8-district

  geographic region, i.e. the surrounding area that is blacked out in the Richmond Module maps.

  Id. at 69, 71, 74.

          All told, the Grofman Plan’s “minimum-change” approach in the Richmond Region

  effectively restricts any remedial changes in the region to the unconstitutional districts

  themselves, and, as he admits, only to adjacent districts where required by “the geographic

  spillovers incidental to the seeking of a narrowly tailored line drawing that would remedy [the]

  constitutional infirmities in the eleven unconstitutional districts,” (Second Addendum 16),

  which, in this case, are limited. As reflected below, this approach maintains the segregating

  effect of the 2011 Enacted Plan—black voters remain packed into the same number of districts

  and geographic areas where they were before—with no measureable improvement in the scoring

  of the remedial districts. Such an approach certainly cannot restore black voters to the position

  they would have been in had the legislature not engaged in racial gerrymandering in 2011, which

  is the measure of a full remedy.

              a. District 69

          The 2011 Enacted Plan version of District 69 centered around the portion of Richmond

  City south of the James River. It included a single VTD from neighboring Chesterfield, but was

  otherwise drawn completely within Richmond City lines. The overall compactness score for the

  district was 0.52 using the Reock measure and 0.34 under Polsby-Popper, which made it the

  most compact district within the Richmond Module. Grofman Plan 69. The BVAP for the



                                                 4
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 6 of 27 PageID#
                                   10862


  district was 54.78%. Id. Examining the racial demographics of the district (below) illustrates

  how the district lines were drawn to pack majority black VTDs into the district.




         The Grofman Plan version of District 69 makes minimal changes to the district. The

  revised district has a BVAP of 54.38%, a minor deviation from the unconstitutional version. As

  reflected below, the BVAP level is maintained by swapping population from majority-black

  VTDs from the east side of the district with those from the south.




                                                  5
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 7 of 27 PageID#
                                   10863




                                       6
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 8 of 27 PageID#
                                   10864


  The core of unconstitutional District 69 is retained in the Grofman Plan, as are other features of

  the racially gerrymandered district, such as the borders to the north and northwest of the district.

  See, e.g., Covington v. North Carolina, 283 F. Supp. 3d 410 at 431 (M.D.N.C. Jan 19, 2018),

  aff’d in part, rev’d in part on other grounds, North Carolina v. Covington, 138 S. Ct. 2548

  (2018) (rejecting districts as insufficiently remedial because they preserved the "cores" of

  unconstitutional districts).




  Though the Grofman Plan eliminates the single VTD from Chesterfield, thus eliminating that

  county split, the overall effect of those changes on compactness is at best neutral: by one

  measure of compactness, the Reock measure, it drops from 0.52 to 0.36; under the other, Polsby-

                                                   7
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 9 of 27 PageID#
                                   10865


  Popper, it improves a negligible amount from 0.34. to 0.36. Moreover, the retention of the core

  shape of that district does nothing to remedy the unconstitutional racial gerrymandering and

  packing that necessitated a remedy in the first place: his version of District 69 continued use of

  boundary lines that tracked black population, and selected heavily black VTDs for inclusion in

  the district while more heavily white VTDs were excluded from the district, resulting in a

  configuration of District 69 that has a total BVAP of nearly 55% and minimal to no improvement

  on compactness and shape. Taken together, these facts are strong evidence that the racial

  gerrymander has not been cured.

              b. District 71

          The 2011 Enacted Plan version of District 71 centered around the portion of Richmond

  City north of the James River. It included a single VTD from neighboring Henrico, but was

  otherwise drawn completely within Richmond City lines. The overall compactness score for the

  district was 0.33 using the Reock measure and 0.24 under Polsby-Popper, which made it one of

  the least compact districts within the Richmond area. Grofman Plan 69. The BVAP for the

  district was 54.87%. Id. Like with District 69, examining the racial demographics of this district

  (below) also illustrates how the district lines were drawn to pack majority black VTDs into the

  district.




                                                  8
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 10 of 27 PageID#
                                   10866




          The Grofman Plan version of District 71 makes minimal changes to the district. The

   revised district has a BVAP of 54.01%, a minor deviation from the unconstitutional version. As

   reflected below, the BVAP level is maintained by swapping population from majority-black

   VTDs from the east side of the district with those from the south—that is, by swapping black

   voters from one racially-gerrymandered district to another.2




   2
    Because there are no variations between the unconstitutional districts in Richmond 1A and
   Richmond 1B, we are using Richmond 1A maps to reflect the changes in the Grofman Plan.
                                                   9
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 11 of 27 PageID#
                                   10867




                                       10
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 12 of 27 PageID#
                                   10868


   The core of unconstitutional District 71 is retained in the Grofman Plan’s, as are other features of

   the racially gerrymandered district, such as the line drawing to the north and west of the district.




   Though the Grofman Plan eliminates the single VTD from Henrico, thus eliminating that county

   split, the overall effect of those changes on compactness is negative: the Reock score drops from

   from 0.33 to 0.20 while the Polsby-Popper score decreases from 0.24. to 0.17.

          In sum, the Grofman Plan retains the core shape of the unconstitutional version of

   District 71, continues to use boundary lines that track black population in a racially predominant

   way, and selects heavily black VTDs for inclusion in the district while more heavily white VTDs



                                                    11
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 13 of 27 PageID#
                                   10869


   are excluded. The result is a less compact configuration of District 71 that still has a total BVAP

   of nearly 55%. This is strong evidence that the racial gerrymander has not been cured.

              c. District 70

          The 2011 Enacted Plan version of District 70 centered on the intersection of Chesterfield,

   Henrico, and Richmond City, containing significant population totals from the three political

   subdivision (33,281; 28,615; and 17,486 respectively).         Grofman Plan 70.       The overall

   compactness score for the district was 0.40 using the Reock measure and .19 using Polsby-

   Popper.   Id. at 69.   The BVAP for the district was 55.99%.          Id.   Examining the racial

   demographics of the district (below) illustrates how the legislature drew lines that reached into

   each of the three political subdivisions to pull in for inclusion to that single district VTDs that

   were majority black.




                                                   12
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 14 of 27 PageID#
                                   10870


   While District 70 in the Grofman Plan contains less of Chesterfield and Richmond City, and

   retains Henrico, it adds to the district a fourth political subdivision, the entirety of Charles City.

   The revised district has a BVAP of 54.38%, a slight deviation from the unconstitutional version.

   As reflected below, the BVAP level is maintained by adding majority-black VTDs from the

   north side of the district in Henrico and those within Chester City to replace majority-black

   VTDs ceded to neighboring districts in the southern part of Richmond City (see Grofman Plan

   District 69) and the northeastern part of Chesterfield (see Grofman Plan Petersburg Module).

   The new irregular shape of the district continues to follow the racial demographics of the region

   with no consideration for the interests in the communities of those regions.3           And just as

   problematically as in the 2011 plan, the Special Master’s Plan continues to excessively divide the

   community of Churchill.       The 2011 legislative redistricting plan carved Churchill straight

   through the middle, thereby dividing the neighborhood into two legislative districts, 71 and 70.

   The Special Master’s map does essentially the same thing.




   3
     As noted in the Virginia NAACP Plan, Virginia NAACP members from those communities
   noted that there was no natural network between voters in Henrico County and Charles City
   County and that having districts drawn primarily within one county or the other would eliminate
   voter confusion and allow representatives to be more responsive to the needs of their
   constituents. Virginia NAACP Proposed Plan (ECF No. 286) at 12. The Grofman Plan like the
   2011 Enacted Plan continues to place black residents in Charles City into a district with black
   residents from Henrico, without regard to any substantial differences between these
   communities.
                                                    13
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 15 of 27 PageID#
                                   10871




          As reflected below, while the Grofman Plan significantly changes the shape of District 70

   as compared with the unconstitutional version, these changes, however, do not improve the

   district with regard to any conventional redistricting measure and do not cure the

   unconstitutional racial gerrymandering. The revised District 70 scores worse with regard to

   county splits (from 3 to 4), on compactness (from Reock 0.4 to 0.29 and Polsby-Popper 0.19 to

   0.16), and from an eye-ball test.




                                                 14
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 16 of 27 PageID#
                                   10872




          Taken together, these facts are strong evidence that the Grofman Plan has failed to cure

   the racial gerrymander as it relates to District 70.

              d. District 74

          The 2011 Enacted Plan version of District 74 contained Charles City, a narrow strip of

   Henrico running east to west on the northern border of Richmond City, and a single high-BVAP

   Richmond VTD. The core of the district was based in Henrico. The overall compactness score

   for the district was 0.16 using the Reock measure and 0.12 using Polsby-Popper, making it the

   worst performing district among those in the Richmond module. Grofman Plan 69. The BVAP

   for the district was 56.91%. Id. The district is oddly shaped, which can only be explained by

                                                     15
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 17 of 27 PageID#
                                   10873


   examining the way in which the legislature drew lines that stretched from Charles City to

   Richmond City, picking up the nearly all of the majority black VTDs in that portion of Henrico

   that connected the two cities.




   District 74 in the Grofman Plan redraws the district entirely within the county lines of Henrico.

   The revised district has a BVAP of 54.37%, only a minor deviation from the unconstitutional

   version. As reflected below, the BVAP level is maintained by adding majority-black VTDs from

   the border between Henrico and Richmond City to replace majority-black VTDs from Richmond

   City and Charles City. But the shape change rendered by the exclusion of Charles City does not

   change the fact that the Grofman Plan perpetuates the core of the district in Henrico County,

   including the concentration of black voters on the entire eastern side of the county without

   respect to regional differences in community needs.



                                                  16
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 18 of 27 PageID#
                                   10874




          The map below demonstrates the visual effect of the decision by Dr. Grofman to exclude

   Charles City from unconstitutional District 74.




                                                     17
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 19 of 27 PageID#
                                   10875




   This, not surprisingly, has a positive impact the district’s compactness scores, with

   improvements of 0.19 to 0.33 under the Reock measure and 0.18 to 0.23 and Polsby-Popper.

   Nevertheless, the core of the district, centered in the high-BVAP portion of Henrico remains

   unchanged, and the shape of that portion of the district is essentially the same.

          Taken together, these facts are strong evidence that the Grofman Plan has failed to cure

   the racial gerrymander as it relates to District 74.

              e. Adjacent Districts 27, 68, 72 and 73

          When the Legislature’s districting separated voters on the basis of race, that

   unconstitutional act necessarily affected both the districts that were packed (were drawn

                                                     18
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 20 of 27 PageID#
                                   10876


   predominantly on the basis of race to include black voters) and those districts adjacent to them

   (that were drawn predominantly on the basis of race to exclude black voters and primarily

   include only white voters). And where districts were drawn with racial quotas, the requirement

   that certain districts contain high populations of BVAP deprives neighboring districts of voters

   who may reside within them absent this intent. Consequently, the impact of the aforementioned

   unconstitutional racial gerrymanders—i.e., the race-based drawing of Districts 69, 70, 71 and

   74—can be seen in the sorting that occurred in neighboring Districts 27, 68, 72 and 73. And this

   sorting by race cannot be remedied by refusing to alter the districts from which black voters have

   been purposefully excluded.

          As reflected in Exhibit A, which shows racial density maps for these adjacent districts,

   the 2011 Enacted Plan drew Districts 27, 68, 72 and 73 as predominately white and seems to

   purposely include white voters and exclude black voters. Also reflected in Exhibit A, the

   Grofman Plan maintains the racial segregation of those adjacent districts 27, 68, 72 and 73 in

   both Richmond 1A and 1B.4

          This reluctance to address the districts from which black voters were purposefully

   excluded constituted additional evidence that the Grofman Plan does not go far enough in

   remedying the unconstitutional racial gerrymanders.

          III.    The Special Master’s claim with regard to its positive impact on minority
                  representation is overstated.

          Again, though the Virginia NAACP believes that the Grofman Plan improves upon the

   2011 Enacted Plan both in terms of adhering to traditional redistricting criteria and in eliminating

   the 55% BVAP threshold set by the General Assembly, which necessarily had the effect of

   positively impacting minority representation in some of the now unpacked challenged districts
   4
    These districts were either unchanged in both modules (27 & 68) or were changed in a way that
   had little to no impact on the unconstitutional districts (72 and 73).
                                                   19
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 21 of 27 PageID#
                                   10877


   and neighboring districts, the Virginia NAACP does not agree with the Special Master that his

   illustrative map changing only 26 districts does a better job of improving minority representation

   than the Virginia NAACP plan. (Second Addendum at 12) The Special Master supports this

   argument by offering a comparison of the “number of districts other than those found

   unconstitutional in the 20 to 40% black voting age category” in each of his plans and that of the

   Virginia NAACP. Second Addendum 12. That comparison, however, gives short shrift to the

   difference between elections in which black voters can influence outcomes and elections in

   which black voters have a fair opportunity to elect candidates of their choice in districts with

   BVAPs in the 20s to mid-30s versus BVAPs in the mid-30s to 40s. The Virginia NAACP

   remarked on this distinction when differentiating between the naturally forming new opportunity

   districts (BVAP % over 40) and increased influence districts (BVAP increasing to the mid to

   high-20s) in its own remedial plan. See Virginia NAACP Proposed Plan (ECF No. 286) 5-6.5 It

   also gives short shrift to what kind of map would actually restore injured black voters to the

   position they would be in but for the General Assembly’s unconstitutional actions—fully



   5
     Further to this point, the Princeton Gerrymandering Project amicus submission, which the
   Special Master cites in support of his own plan, acknowledges the importance of the 37% BVAP
   threshold in national and Virginia-specific redistricting. See ECF No. 326 at 4. While the
   Special Master’s 26 district change illustrative map may offer additional increased influence
   districts at the margins, it does not create new districts in the 20 to 40% range that pass the 37%
   threshold.

   Relatedly, the Defendant Virginia State Board of Elections argues that it would be incumbent
   upon the Virginia NAACP to provide a racially polarized voting analysis to demonstrate that its
   proposed districts in the 40% BVAP range would actually protect black voters’ ability to elect
   their candidates of choice. ECF 302 at 5. Respectfully, that kind of unsound logic is what
   started this problem in 2011. No one—not the legislature, not the Board of Elections, and not the
   Special Master—can assume that a 50% threshold will protect black voters’ ability to election, or
   that a 40% threshold will not provide such protection. In the absence of a racially polarized
   voting analysis, black voters on the ground are best positioned, politically, to understand the
   districts that will protect their ability to elect candidates of choice, and that perspective should be
   given strong deference.
                                                     20
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 22 of 27 PageID#
                                   10878


   unpacking districts, without artificial “minimum change” limitations allows naturally occurring

   African-American opportunity districts to emerge and thus does fully remedy the harm to black

   voters. Accordingly, because the Special Master acknowledge this crucial difference, his focus

   on the number of districts within this 20 to 40 % range does not paint a full picture between the

   differences between his plan and the Virginia NAACP’s plan when it comes to fully remedying

   the constitutional harms.

          IV.     The Court Should Adopt the Virginia NAACP’s Proposal, or, at a minimum,
                  adopt the proposal as it relates to the Richmond Region over the modules
                  Submitted by the Special Master

          The Virginia NAACP, more than any of the other proposed remedial plans, fully

   remedies the racial gerrymanders and thereby naturally provides African-American voters

   additional opportunities to elect their candidate of choice, restoring them to the position they

   would have occupied absent the racial gerrymandering. The Virginia NAACP does more than

   shift black voters from one district to another at the periphery, but unpacks black voters in

   manner that respects traditional redistricting criteria and respects communities of interest. As

   stated in its first submission to the court, the Virginia NAAP “began the process of repairing the

   eleven unconstitutional districts by correcting three major flaws found in the 2011-enacted plan:

   (1) the assigning of black voters into districts on the basis of race to achieve an artificial target of

   55% Black Voting Age Population (“BVAP”), (2) the splitting of VTDs and neighborhoods on

   the basis of race to enable the separating of black voters from white voters when assigning them

   to districts, and (3) the constructing of districts in bizarre, non-compact shapes to connect and

   avoid different geographic areas using race as a predominant reason.” Virginia NAACP Plan at

   4.     Unlike the proposed Special Master plan, which simply shuffles voters between

   unconstitutional packed districts to redistribute the BVAP among already packed districts, the



                                                     21
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 23 of 27 PageID#
                                   10879


   Virginia NAACP plan groups voters into districts that share common interests, needs, and

   backgrounds, while respecting traditional redistricting criteria.

          Redistricting requires the delicate balancing of a number of factors, including political

   subdivisions and communities of interest, and community input enables maximal compliance

   with those factors. A remedial map does not require abandoning the balancing of these factors

   because remedying racial gerrymandering does not, per se, require minimum change to maps.

   So, for example, Grofman finds fault with the Virginia NAACP for dividing Richmond into five

   districts, because he split the city into only four districts. (Second Addendum at 18). He argued

   that any split over four was not narrowly tailored. There is no legal subscription to the minimum

   number of splits of political subdivision in order to be deemed “narrowly tailored.” Rather, the

   weighing of this factor must be against other equally important considerations, such as a respect

   for communities of interest and ensuring that black voters are afforded a full remedy to the

   unconstitutional districting to which they have been subjected for the better part of the decade.

   The Virginia NAACP’s plan does just that; the district lines in the Richmond reflect meaningful,

   on the ground knowledge of the members of those communities. For example, in district 70,

   residents expressed a strong preference for keeping Churchill, a predominantly black

   neighborhood, together as much as possible, so as to elect a representative who can respond to

   the economic and development needs of the community. Brief at 14. To avoid pairing

   incumbents, the Virginia NAACP only minimally divided Churchill and drew the majority of the

   Churchill neighborhood into district 70 with the southern portion of the “Gateway” region, which

   includes the Shocke Bottom, Blackwell, and Manchester neighborhoods. However, had the

   Virginia NAACP ignored incumbent addresses, it could have easily drawn the Churchill

   neighborhood into a district with the rest of downtown Richmond. Although an improvement



                                                    22
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 24 of 27 PageID#
                                   10880


   over the enacted 2011 plan, the Grofman Plan continues to substantially divide and undermine

   the Churchill neighborhood between two districts, 71 and 70.

           In the Virginia NAACP’s version of district 69, citizens of Richmond expressed a

   preference for maintaining the district crossing of the James River so as to maintain continuity

   between the 5th City Council District of Richmond and the House of Delegates district, which

   will help with get-out-the-vote and voter education efforts, and will provide consistency in

   advocating for the needs in this growing community. Thus, although the Virginia NAACP’s

   proposed remedial plan the city of Richmond into five districts, it does so in manner that respects

   the communities of interest in those districts, fully remedies the harms wrought on black voters

   in the region, and affords deference to the perspective of the injured parties.

           In addition to the discussion of the BVAP differences between the Virginia NAACP plan

   and the Grofman Plan, another measure of how the Virginia NAACP plan is an improvement

   over the enacted 2011 plan and Grofman’s Plan are the compactness scores of the respective

   plans. The Virginia NAACP plan improves the compactness of the unconstitutional districts 70,

   71, and 74. The Grofman Plan, on the other hand, has a drastic reduction in the compactness of

   districts 69, 70, and 71 and only slightly improves the compactness of district 74.

                                   Compactness Score Comparison

                 HB 5005 (2011)       Richmond 1A         Richmond 1B            NAACP
                      Polsby-              Polsby-            Polsby-             Polsby-
    District   Reock Popper        Reock   Popper      Reock Popper        Reock Popper
    27           0.35         0.25   0.35         0.25  0.35          0.25  0.28                0.28
    68           0.36         0.25   0.36         0.25  0.36          0.25  0.27                 0.2
    69           0.52         0.34   0.36         0.36  0.36          0.36  0.44                0.34
    70            0.4         0.19   0.29         0.16  0.29          0.16  0.51                0.36
    71           0.33         0.24     0.2        0.17   0.2          0.17  0.36                0.27
    72           0.26         0.08   0.26         0.08  0.47          0.28  0.23                0.22
    73           0.39         0.15   0.39         0.15   0.4          0.21  0.63                0.44
    74           0.16         0.12   0.19         0.18  0.19          0.18  0.31                0.21


                                                    23
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 25 of 27 PageID#
                                   10881


          By incorporating the voices of residents of the impacted districts, the Virginia NAACP

   was able to draw districts that are compact, respect political subdivisions, make sense from a

   communities of interest standpoint and, most importantly, fully remedy the harm inflicted on

   black voters by the 2011 gerrymandering.       As such, the Virginia NAACP plan “not only

   remedies the unconstitutional districts that have been in place for almost the entire decade, but

   also embodies good government principles and creates unprecedented opportunity for voters of

   color in the state.” Virginia NAACP Proposed Plan (ECF No. 286) at 25.




                                                  24
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 26 of 27 PageID#
                                   10882


        Submitted this 4th day of January, 2019.

                                            /s/ David O. Prince
                                            David O. Prince (VA State Bar # 17044)
                                            411 East Franklin Street
                                            Richmond, VA 23219
                                            princelaw@aol.com

                                            Allison Riggs (admitted pro hac vice )
                                            Jeff Loperfido (admitted pro hac vice )
                                            SOUTHERN COALITION FOR SOCIAL JUSTICE
                                            1415 W. Highway 54, Suite 101
                                            Durham, N.C. 27707
                                            Telephone: (919) 323-3380
                                            Facsimile: (919) 323-3942
                                            Email: allisonriggs@southerncoalition.org
                                            jeffloperfido@scsj.org

                                            Counsel for the Virginia NAACP




                                               25
Case 3:14-cv-00852-REP-AWA-BMK Document 336 Filed 01/04/19 Page 27 of 27 PageID#
                                   10883


                                    CERTIFICATE OF SERVICE


          I hereby certify that on this 4th day of January, 2019, I have electronically filed the

   foregoing document with the Clerk of Court using the United States District Court, Eastern

   District of Virginia, Richmond Division, CM/ECF system, which will then send a notification of

   such filing (NEF) to all counsel of record, including Plaintiffs, Defendants, and Defendant-

   Intervenors.



                                                         /s/ David O. Prince
                                                         David. O. Prince, Esquire
                                                         VSB # 17044
                                                         411 East Franklin Street
                                                         Richmond, VA 23219
                                                         804-788-4861
                                                         princelaw@aol.com




                                                    26
